Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone in combination, at least “digit lines extending along a first direction; the digit lines being spaced from one another by intervening regions…vertically-extending pillars over the digit lines; each of the vertically- extending pillars comprising a transistor channel region and an upper source/drain region; lower source/drain regions being under the channel regions and being coupled with the digit lines…” as recited in claim 1.
Juengling, US 20180182764 A1, the closest reference, teaches a bit line 22, vertical channel regions (48), and wordlines (36). (See FIG. 1)  However, not only does Juengling not explicitly teach digit lines or shield lines, but the Application is also co-owned by the Applicant and would be excluded under 35 USC 102(b)(1).
Weis (US 20060267158 A1) teaches using shield lines for improved charge retention (See FIG. 1).  However, Weis does not remedy the deficiencies of Juengling with regards to the digit (source) lines.
No other references remedy these deficiencies.  Therefore, claim 1 is allowed, and claims 2-23 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812